Citation Nr: 1810430	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, left eye corneal abrasion.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for residuals of left ankle sprain.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for a psychiatric disorder other than PTSD, claimed as bipolar disorder.

9.  Entitlement to service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A § 1702.

10.  Entitlement to an effective date earlier than March 17, 2011 for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  By a rating action in August 2011, the RO reopened the Veteran's claim of entitlement to service connection for residuals of left eye corneal abrasion, but denied the underlying issue on the merits.  That rating action also denied service connection for a left shoulder disorder, service connection for sleep apnea, service connection for a bipolar disorder, and denied service connection for the purpose of establishing eligibility to treatment.  The rating action granted nonservice-connected pension, effective May 31, 2011.  He perfected a timely appeal to that decision.  

By a rating action in August 2013, the RO denied the Veteran's claims of entitlement to service connection for residuals of left ankle sprain, service connection for right ankle condition, and service connection for migraine headaches.  He perfected a timely appeal to that decision.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD and of entitlement to service connection for a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed decision of August 2011, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a right shoulder disorder.  

2.  The evidence received since August 2011 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection of entitlement to service connection for a right shoulder disorder.  

3.  In an unappealed March 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals, left eye corneal abrasion.  

4.  The evidence received since March 2008 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for residuals, left eye corneal abrasion.  

5.  The Veteran's obstructive sleep apnea did not have its onset during active service and was not caused or aggravated by active service.  

6.  The Veteran has not had a left shoulder disability during any time from contemporaneous to when he filed his claim to the present.  

7.  The Veteran has not had a disability of the ankles during any time from contemporaneous to when he filed his claim to the present.  

8.  Migraine headaches were not manifested during service and are not shown to be related to active service.  

9.  The Veteran did not have an active psychosis that developed during or within two years of separation from active duty service.  


CONCLUSIONS OF LAW

1.  The August 2011 rating decision, that denied service connection for a right shoulder disorder, is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The March 2008 rating decision denying the claim of entitlement to service connection for residuals, left eye corneal abrasions is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

4.  The criteria for reopening a claim of entitlement to service connection for residuals, left eye corneal abrasion have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

6.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).  

7.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).  

8.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

9.  The criteria for service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 have not been met.  38 U.S.C. §§ 1702, 5107 (2012); 38 C.F.R. §§ 3.12, 3.384 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations-Claims to reopen.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A.  S/C-Right shoulder disorder.

Historically, the Veteran initially filed a claim for service connection for a right shoulder disorder (VA Form 21-526) in December 2007.  At that time, the record included the Veteran's service treatment records (STRs).  The Veteran's claim of entitlement to service connection for a right shoulder was denied in a rating action in March 2008.  The STRs are negative for any complaints, treatment of or a diagnosis of a right shoulder disorder.  

By a rating action in March 2008, the RO denied the claim for service connection for a right shoulder disorder, based on a finding that there was no evidence of complaints, treatment for or a diagnosis of a chronic right shoulder condition in service, and no evidence of a current diagnosis of a right shoulder disorder.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in April 2008.  

In April 2010, the Veteran submitted a request to reopen the claim of entitlement to service connection for a right shoulder disorder.  In a statement in support of claim (VA Form 21-4138), dated in February 2011, the Veteran maintained that he sustained a right shoulder injury while lifting heavy objects, doing push-ups, carrying heavy ruck sacks and building air pallets during military service.  

Submitted in support of the claim was the report of a VA examination conducted in March 2011, at which time the Veteran complained of right shoulder pain.  X-ray study of the right shoulder was negative.  Following a physical examination, the examiner reported a diagnosis of mild impingement, right shoulder.  The examiner opined that although the Veteran had pain in the right shoulder and some reduced range of motion which lead to the diagnosis of mild impingement, right shoulder, this condition was not related to military service as there was no history in service of a right shoulder condition.  

Also submitted in support of the Veteran's claim were VA progress notes dated from March 2011 to July 2011, which show that the Veteran received ongoing treatment for chronic right shoulder pain.  These records reflect diagnoses of right shoulder impingement syndrome.  

By a rating action in August 2011, the RO reopened the claim for service connection for a right shoulder disorder, but confirmed the previous denial of the claim on the merits.  Acknowledging the current diagnosis for the Veteran's right shoulder, the RO denied the claim because the evidence did not show that a current right shoulder disorder was incurred or aggravated during service.  Essentially the unestablished fact was a nexus to service.  The Veteran did not appeal that decision within one year of the notice thereof.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the August 2011 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a right shoulder disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for a right shoulder disorder (VA Form 21-526) was received in May 2012.  Submitted in support of the claim were VA progress notes dated from March 2011 to June 2013.  Among the records is an attending note, dated in September 2011, which reflects an impression of normal physical examination with subjective complaints of right trapezius muscle soreness and tightness.  The examiner reported essentially normal physical findings with subjective complaint not substantiated.  

With the exception of the Veteran's own statements, none of the evidence suggests that the Veteran currently has a right shoulder disorder that is related to his military service.  

In sum, the evidence added to the record since the August 2011 denial of service connection for a right shoulder disorder is not new and material.  The evidence does not relate to an unestablished fact necessary to substantiate the claim.  Stated differently, at the time of the prior decision, there was proof of a post service disability, and a medical opinion indicating that there was no nexus to service.  Since then, nothing has changed with regard to proof of a relationship to service.  The Veteran's assertion that he has a right shoulder disorder related to service is the same as his prior claim, and additional medical evidence does not tend to prove a point that had not already been shown.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for bronchitis is not reopened.  38 C.F.R. § 3.156 (a) (2017).  

In view of the foregoing, the Board finds that, while some of the evidence received since the last prior denial of service connection was not previously submitted to agency decision makers, none of this additional evidence relates to an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  As stated above, none of the additional evidence received since the prior final denial addresses the claim in a manner not already shown.  

Accordingly, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156 (a).  Inasmuch as new and material evidence adequate to reopen the previously denied claim has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The Veteran's appeal is, therefore, denied.  

B.  S/C-Residuals, left eye corneal abrasion.

The Veteran initially filed a claim of entitlement to service connection for residuals of a left eye injury (VA Form 21-526) in December 2007.  The records considered at that time included the STRs.  At the time of the enlistment examination in June 1999, distant vision 20/400 in both eyes, corrected to 20/20 in both eyes; near vision was 20/40 in the right eye, corrected to 20/20, and 20/30 in the left eye, corrected to 20/25.  In September 1999, visual acuity was reported to be 20/20 in both eyes.  The STRs indicate that the Veteran was seen in April 2003, with complaints of problems with his left eye.  He reported getting caught in a sandstorm without his goggles and got dust in his left eye; he rubbed the eye and became really irritated; the diagnosis was corneal lesion, possible viral infection.  The Veteran was seen by an optometrist; the impression was abrasion to left cornea from dust.  

Also considered were results of a VA examination, conducted in March 2008, at which time the Veteran reported transient blurred vision in the left eye due to a corneal abrasion he sustained while on active duty in the military.  The Veteran denied any history of trauma, surgery, diplopia, glaucoma or other diseases.  Best corrected visual acuity was 20/20 in both eyes.  Following the examination, the assessment was history of corneal abrasion, left, while in the military service, the abrasion later completely healed; there is no lasting effect of the left eye corneal abrasion.  

By a rating action in March 2008, the RO denied the claim for service connection for residuals, left eye corneal abrasion, based on a finding that while there was a record of treatment in service for a left eye injury in April 2003, there was no evidence of a current disability.  The Veteran did not file an NOD with that determination within one year of the notification thereof in April 2008.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the April 2008 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for residuals of left corneal abrasion.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for a left eye disorder (VA Form 21-526) was received in April 2010.  Submitted in support of the claim were VA progress notes dated from March 2011 to April 2011.  Among these records is a consultation sheet, dated in March 2011, indicating that the Veteran was afforded a VA examination in April 2011.  At that time, the Veteran reported that he sustained a scratch on his left eye during a sandstorm in April 2003; he complained of light sensitivity and blurred vision that comes and goes.  Visual acuity was 20/20 in both eyes.  Cornea and lens were clear.  The pertinent diagnosis was history of scratch to the left eye, during a dust storm with eyes unprotected.  The examiner noted symptoms of recurrent erosion, but no corneal findings on examination.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for residuals of a left eye corneal abrasion has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claim.  Other than reiterating his previous assertions, the Veteran has not offered any additional evidence that he currently has residuals of a left eye corneal abrasion that originated in, or is/are in any way related to his military service.   As such, the Board finds that the evidence submitted since April 2008 is cumulative or redundant of evidence previously considered by the RO in adjudicating the Veteran's claim of service connection for residuals, left eye corneal abrasion.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for residuals, left eye corneal abrasion.  Therefore the claim may not be reopened, and the appeal must be denied.  There is no reasonable doubt to be resolved as to reopening the claim.  

II.  Legal Analysis-General Service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


A.  S/C-Sleep apnea.

The Veteran is seeking entitlement to service connection for sleep apnea.  The Veteran claims to have snored in the military and complained of daytime drowsiness and that this is evidence of sleep apnea present during service.  

A review of the records reflects that the Veteran was diagnosed with obstructive sleep apnea by sleep study in March 2011.  Significantly, post service VA progress notes reflect ongoing evaluation and treatment for sleep apnea.  During a VA respiratory examination in May 2011, the examiner noted that a sleep study in March 2011 was positive for sleep apnea.  Following the evaluation, the examiner reported a diagnosis of obstructive sleep apnea.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  The question, then, is whether this condition arose in or is related to service.  

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of sleep apnea or related symptoms.  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current obstructive sleep apnea was caused or aggravated by his military service is against the claim.  

In this regard, following the VA examination in May 2011, the examiner opined that it is less than likely that the Veteran's sleep apnea now diagnosed was present in the military service 8 years previous or even 12 years previous from the time of admission to the military service.  The examiner observed that the claims file contains no evidence for sleep complaints that would suggest sleep apnea then.  The examiner explained that sleep apnea can be acquired at any time in life most commonly due to weight gain and he noted that the Veteran weighed 261 pounds on his examination in March 2011; however, he did not weigh 261 pounds while a member of the military service.  The examiner commented that he had reviewed the claims file and the sleep study.  Reading the report as a whole, the Board finds it adequate and probative evidence against the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, obstructive sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose a type of cancer).  Obstructive sleep apnea is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a sleep study with specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report sleep disturbance and fatigue symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his sleep apnea, diagnosed after discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for sleep apnea.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  



B.  S/C-left shoulder disorder.

The Veteran maintains that service connection is warranted for a left shoulder disorder because he developed the problem as a result of military service.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a left shoulder disorder.  

In this regard, the Board notes that the STRs are completely silent with respect to any complaints or clinical findings of a left shoulder disorder.  

Post service treatment records, including VA as well as private treatment reports, do not reflect any complaints or clinical findings of a left shoulder disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a left shoulder disorder.  

Furthermore, during a VA examination in March 2011, the examiner noted that the Veteran complained only of his right shoulder and stated that "the left shoulder does not bother him."  He stated that the left shoulder did not cause pain or pop.  Following the examination, the diagnostic impression was no signs of impingement of the left shoulder.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a left shoulder disorder.  See 38 U.S.C. § 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for a left shoulder disorder.  The Veteran's contentions do not support a finding that he has had persistent or recurrent symptoms of such a disability.  Accordingly, there is no valid claim of service connection for a left shoulder disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

In so finding, the Board notes that the Veteran is considered competent to describe his symptoms, but he is not competent to render or provide a current diagnosis of a left shoulder disorder which requires knowledge of the musculoskeletal system and the effect of internal and external processes on the musculoskeletal system.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The evidence does not show that the Veteran has a left shoulder disorder.  Absent a current diagnosis, service connection is not warranted.  Even in consideration of the Veteran's statements, he has not specifically alleged a current diagnosis.  Consequently, the preponderance of the evidence is against the claim for service connection for a left shoulder disorder.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left shoulder disorder.  Accordingly, they must be denied.  In denying these claims, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

C.  S/C-Bilateral ankle disorder.

The Veteran maintains that he has a bilateral ankle disorder which developed as a result of military service.  

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  In this regard, the Board notes that the STRs show that the Veteran was seen in July 2000 for left ankle joint pain; he reported twisting the ankle while playing basketball the previous night.  The assessment was ankle sprain.  However, the remainder of the STRs was negative for any complaints of or treatment for a left or right ankle disorder.  

In addition, the Veteran's post-service treatment records are predominantly negative for any complaints of or treatment for bilateral ankle symptoms.  In this regard, following a VA DBQ examination in November 2011, the examiner reported a diagnosis of ankle sprains, bilateral.  .The examiner stated that C file was not sent for review nor was review requested.  The examiner stated that the Veteran's symptoms are a continuation of that treated in service; however, the examination today was perfectly normal.  On the occasion of another DBQ examination in June 2013, the examiner stated that he reviewed the STRs and the DBQ examination from November 2011.  The STRs show that he was treated once for a left ankle sprain in December 2000; no other treatment for either ankle was found.  The November 2011 examination was normal.  The DBQ examiner stated that the Veteran does not now have and has never had an ankle condition.  The examiner stated that there was no medical evidence for a service-connected ankle disability.  

The Board acknowledges the Veteran's reports of ankle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Despite the Veteran's reports of pain, the medical evidence does not reflect a current diagnosis of a bilateral ankle disability.  While the Veteran is competent to report that he has pain, he has provided no evidence to suggest that he can differentiate pain from an actual disability.  

In light of the above, the Board finds that the evidence simply does not show the Veteran has a current bilateral ankle disability, and that he has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the Veteran's claim must be denied.  The preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  S/C-Migraine Headaches.

The Veteran is seeking entitlement to service connection for migraine headaches.  In his NOD, dated in August 2013, the Veteran reported that he developed headaches in service as a result of living in the desert regions and inhaling fumes and sand particles.  The Veteran maintained that he had migraines when he was deployed and he continues to experience headaches to this day.  

A review of the record reflects that the Veteran currently suffers from migraine headaches, initially diagnosed in January 2008.  Significantly, post service treatment records show that the Veteran was admitted to St. James Hospital and Health Centers in January 2008 and treated on an emergency basis for vascular headaches.  During a clinical visit in April 2011, it was noted that medical history was remarkable for headaches.  During a neurology consultation in May 2011, it was noted that the Veteran had two types of headaches; the impression was that the Veteran has a mixed vascular headache but his migraines bother him the most.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  The question, then, is whether this condition arose in or is related to military service.  

Regarding the second element of service connection, the STRs indicate that at the enlistment examination in July 1999, the Veteran denied any history of frequent or severe headaches.  During optometric examinations in July 2000 and November 2001, the Veteran denied having frequent or recurrent headaches.  On the occasion of a post deployment assessment, dated in September 2003, the Veteran indicated that he had headaches during the deployment; however, the STRs do not show a diagnosis of chronic headaches.  

Moreover, the record does not include any evidence of a relationship between any current chronic headache disability and the Veteran's active service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303 (a), (d).  Rather, following a VA DBQ examination in June 2013, the examiner stated that the Veteran's headaches, diagnosed as migraines including migraine variants, are less likely than not related to service.  The examiner noted that there was no treatment in service for headaches; and, while the Veteran mentioned headaches on his post deployment questionnaire, he was not diagnosed with migraines until May 2011.  As such, no medical professional has ever related a headache disorder to the Veteran's active duty service.  Consequently, the record is absent for medical evidence of a nexus between service and the Veteran's headaches.  

The Board acknowledges the Veteran's contentions that he currently suffers from migraine headaches a result of the environment during his deployment in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of migraine headaches falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board finds that the statements as to medical causation are not competent evidence to establish service connection for migraine headaches.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for headaches.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  

III.  Factual background & Analysis-S/C-Psychosis for Treatment Purposes.

Under 38 U.S.C. § 1702 (a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C. § 1702 (2012).  

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

In this case, the competent medical evidence does not show that the Veteran has (or has had) a psychosis, as defined by 38 C.F.R. § 3.384 (2017) at any point during the appeal period.  Moreover, the record does not establish that the Veteran had any psychiatric disorder manifested within two years of discharge from his period of active service that ended in December 2003.  Notably, the first diagnosis of a psychiatric disorder is in May 2011, when he was diagnosed with major depressive disorder.  He was subsequently diagnosed with PTSD in June 2014.  Service connection for PTSD was granted in a July 2014 rating decision.  Accordingly, the preponderance of the evidence is against the claim for eligibility for treatment for psychosis under 38 U.S.C. § 1702.  

In conclusion, there is no evidence that the Veteran developed psychosis within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C. § 1702.  


ORDER

The application to reopen a claim of service connection for a right shoulder disorder is denied.  

The application to reopen a claim of service connection for residuals, left eye corneal abrasion is denied.  

Service connection for sleep apnea is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for migraine headaches is denied.  

Service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702, is denied.  


REMAND

The Veteran claims that he currently suffers from bipolar disorder, among other psychiatric disabilities.  VA treatment records include diagnoses of depressive disorder, unspecified, and major depressive disorder, as well as PTSD (which is already service-connected).  Although the Veteran specified bipolar disorder in his claim, there is no diagnosis of bipolar disorder of record.  

There is no VA compensation and pension (C&P) examination addressing whether his depressive disorder had onset during or was caused by his active service.  The Board concludes that VA has a duty to assist him in substantiating his claim by providing a medical examination and obtaining a medical opinion.  A remand is necessary to accomplish this.

Turning to another matter, under the provisions of 38 U.S.C. § 7105 (a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

By a July 2014 rating action, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective March 17, 2011.  A notice of disagreement (NOD) with the effective date of the grant of service connection for PTSD was received in late July 2014.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to an effective date earlier than March 17, 2011 for the grant of service connection for PTSD has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to whether his depressive disorder is related to his active service.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depressive disorder (whether unspecified or major depressive disorder) for which he has been diagnosed during the pendency of his claim, had its onset during his active service or was caused by his active service.  The examiner must support any conclusion reached with a rationale.  

2.  The AOJ must issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of that issue in a timely fashion, then return the case to the Board for its review, as appropriate.  

3.  Readjudicate the claim of entitlement to service connection for a psychiatric disorder other than PTSD.  If the claim is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning that issued to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


